Commission Green Paper on the management of bio-waste in the European Union (short presentation)
The next item is the report by José Manuel Fernandes, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Commission Green Paper on the management of bio-waste in the European Union.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to salute and thank all those speaking about this report, which resulted in a large majority in the Committee on the Environment, Public Health and Food Safety: 55 votes for, 3 against and no abstentions. I am grateful for the work and involvement that has made its content possible.
Bio-waste accounts for approximately 30% of urban solid waste. More than 100 000 tonnes are produced each year. We must not forget that waste is responsible for more than 109 million tonnes of greenhouse gases. It is the fourth most important source of greenhouse gas emissions, after energy, industry and agriculture.
Bio-waste should be viewed as a potential resource. Bio-waste should be used to its full potential. Unfortunately, up to now, large amounts of waste have been deposited in landfill and this has had environmental costs.
The legislation on this is non-cohesive. We have legislation that is in various legislative texts and which requires harmonisation, legislation that requires and imposes clarity - another type of clarity - and greater simplicity. That is why we are advocating a specific directive; a directive that brings with it certainty and legal security for public and private investors, whilst respecting local specificities and the principle of subsidiarity.
However, this directive is essential. In this report, we obviously advocate the hierarchy of waste and, not least, prevention, which must be viewed in a broad way.
The best waste is waste that will never become waste. That is the reason why the public has options, for example, to ensure that gardens where there is a lot of greenery or which require a lot of maintenance and produce a lot of waste are viewed differently, in order to prevent this quantity of waste from being produced. The same applies to the food industry, where packets of food are often wasted and thrown out because their expiry dates have lapsed.
Raising public awareness and moving towards a society that recycles is fundamental to increasing employment. For every 10 000 tonnes of recycled waste, 250 jobs can be created, while depositing the same amount in landfill only requires 10 jobs.
Waste is important when combating climate change. It is important to combat soil degradation by creating high quality compost - we also advocate the regulation of this compost by the European Union - and such waste is important in producing bioenergy.
We advocate making the remedy fit the results. For example, scientific research into compost is encouraged in order to encourage innovation. In the end, we are advocating a strategy for 2020 of sustainable, intelligent and inclusive development.
This is a report that is ambitious, but also realistic, because we want, for example, selective waste collection to be compulsory, provided it is possible from a local, economic and environmental point of view. This is why I used the phrase 'we advocate ambition, but also realism'.
(PL) Mr President, I would like to express my thanks for this report, and also to say that bio-waste should not be treated as a problem or as something which pollutes the environment and has an adverse effect on the economy.
Huge potential lies dormant in the appropriate use of these by-products. Proper management of bio-waste enables us to produce renewable energy, and this will contribute to economic growth, restrict climate change by an appropriately managed recycling process and help combat the process of soil degradation thanks to the use of bio-waste to produce high quality compost. Of course, to create a suitable infrastructure for this purpose and to encourage businesses to conduct research and introduce innovative measures, appropriate financial outlays are essential. The costs incurred will, nevertheless, contribute in the future to a strengthening of the economy and an improvement in citizens' quality of life, so the game is worth the proverbial candle.
Mr President, I should like to compliment Mr Fernandes on his report. It could not be more timely, because right across the European Union, the citizens at large are now getting to grips with what is happening to our world, the effect of climate change and especially how they individually can make a difference. It has taken a long time for that message to get through, but you can see it in schools: in my own country, more and more schools are now getting the green flag. The message from this is spreading out to their parents and the environment and there is much greater care as regards how they deal with issues, recycle waste and so forth. It can also be seen in agriculture: for example, farmers realise the damage that too much fertiliser causes, and they are now cutting back. I think now is the time to move and to help people ensure that they can make a contribution to the development of anaerobic digesters and so on, and, as other speakers have said, to the development of job creation for the new economy.
(HU) I would like to congratulate Mr Fernandes for his work as rapporteur for the report on biogas in 2007. Biological waste is a natural by-product of agricultural production and forest management. This is why I do not agree with the rapporteur, as manure is an organic element of livestock farming. I am asking Mr Šefčovič to confirm what Parliament requested in 2007, namely, that the Commission should dedicate resources to biogas production. This would be very important. Composting, also mentioned by my fellow Member, Mr Kalinowski, is equally or even more important. Mr Fernandes' report states that the European Commission should provide funding for biological waste composting. As mentioned earlier, this is an essential endeavour for agricultural and environmental protection reasons, and it is equally important to acknowledge that new Member States face serious difficulties where biogas and composting are concerned. Please take into account the particular situation of each Member State.
(PL) Mr President, I, too, would like to offer my congratulations on the report and to draw attention to several elements which are of importance throughout the European Union. Up to now, we have not solved the problem associated with waste separation, and although some municipalities have managed to deal with this, there are very many regions, not just in Poland but in the European Union, which are far behind. Without good separation, it is not possible to make good use of bio-waste, and in this regard - this has already been mentioned - there are many possibilities.
I am thinking principally, here, of biogas plants. These are projects which should definitely be developed throughout the European Union and should be supported with funds - funds at regional level, but also biogas plants at a very local level - because production and distribution from the plant is so much more economical than from other outlets.
(IT) Mr President, ladies and gentlemen, this report is undoubtedly a good piece of work and I should like to compliment the rapporteur on it. One of the first phrases of the explanatory statement struck a very positive chord with me, and I would like to quote it directly: 'waste management policy must transform the EU into a recycling society'.
However, I do detect some contradictions there. For example, the fact that separate collection is mandatory as long as it is the best option from both the environmental and economic standpoints. In other words, investments made by Member States in this area are not to be subject to discussion even if they are contrary to European guidelines.
In this way, as has already been seen with the framework directive on waste, the European Union will provide little more than a suggestion. Plus, we forget - by virtue of the principle of subsidiarity, which the European institutions all too often hide behind - that it is our duty to provide ambitious and incisive responses to the problem of waste. Let us fix targets for separate collection and stipulate their fulfilment. Let us use best practices, like the 'zero waste' policies enacted in some parts of the USA and make them binding for all Member States.
Mr President, I, too, would like to give my congratulations to Mr Fernandes. Having read this report, we find it a comprehensive run-through of all of the issues associated with bio-waste: landfill, the loss of an energy resource and the need for quality control on compost. They are all covered.
So it is with great regret that I have to say that I do have an argument with one part of it. The rapporteur lost my support on the point where he talks about a mandatory - that means compulsory - separate collection regime across Europe. I object to this in principle on the grounds of subsidiarity and I object most particularly on the grounds that it seeks to lock in a method that, in many places, is being superseded by high-tech autoclave and other technology. In other words, it is becoming outmoded before we have even set it up, and this really puts EU regulation in its worst possible light. I object to the knee-jerk reaction to call for more regulation rather than create incentives and I urge the Commission to maintain its position and oppose the call for compulsion.
(PL) Mr President, thank you very much for allowing me to speak. I would like to thank Mr Fernandes for his report, which sets out ways of coping with biodegradable waste. I would like to say that 30% of such waste can be used for making compost. Of course, the most important thing is to have a recycling system. Unfortunately, the directives in this area have not been implemented effectively in the countries of Central and Eastern Europe. We need to improve our performance at increasing recycling, including composting, which is the best and most natural way of managing this waste.
However, it also seems very legitimate to look at the possibilities for energy recovery. I would like, here, to give the example of Denmark which, in the area of renewable energy, has been making the greatest use of biogas plants. This is an example for the whole of Europe as to how we can manage the use of renewable energy on such a large scale. It seems legitimate that the future financial agenda - the 2020 strategy - should provide resources which will help this type of development in the Member States.
Vice-President of the Commission. - Mr President, I would like to start by thanking the rapporteur, Mr Fernandes, for his report on bio-waste. I would also like to thank the members of the committee for their valuable contributions on this very important subject.
As you know, on 18 May, the Commission adopted the communication on future steps in bio-waste management in the European Union. This communication is accompanied by an annex with a detailed technical analysis of the measures that could be taken to improve the management of bio-waste in the EU as a whole and in each Member State individually. While preparing this communication, our departments have been paying close attention to the debates on bio-waste held in the European Parliament. I find it very encouraging that we have arrived at the same general conclusions: there is still room for improvement in bio-waste management in the EU, and this improvement can bring positive economic and environmental results. I also agree that the key to success lies in better enforcement of existing legislation, especially the Landfill Directive. However, as optimal bio-waste policies may differ from country to country or even between regions, further analysis on the grounds of subsidiarity is necessary.
The main difference between the Commission's approach and the rapporteur's approach revolves around the issue of a possible bio-waste directive. The Commission takes the view that a self-standing directive would bring limited added value. It is possible to improve the bio-waste management based on existing and already envisaged legislation. Therefore, the Commission plans to initiate a number of actions aimed at improving bio-waste management, including: setting criteria for the production of high quality compost using the 'end of waste' procedure envisaged in the Waste Framework Directive; analysing the viability of setting minimum standards for the use of bio-waste in agriculture within the revision of the Sewage Sludge Directive; and analysing the possibility of introducing targets for separate collection or recycling of bio-waste within the review of the recycling targets of the Waste Framework Directive by 2014 at the latest.
I believe that we can meet the essence of the Parliamentary request through the package of measures proposed by the Commission and I am therefore grateful for your readiness to further cooperate on this important and challenging dossier.
The debate is closed.
The vote will take place tomorrow, Tuesday, 6 July, at 12:00.
Written statements (Rule 149)
In the European Union, 118-138 million tonnes of biological waste is produced annually, of which 88 million tonnes is biodegradable urban waste. Up to 40% of biological waste goes into landfills. A practice such as this poses a considerable pollution risk to underground water and soil, as well as contributing to greenhouse gas emissions. It also leads to the irreversible removal of sources of biological material from the business and natural cycle, instead of it being used to make high quality composts, increasing the productivity of the soil and its ability to retain water. In connection with the need for massive use of composts in agriculture, it would be appropriate for the Commission to exert pressure for unblocking the framework directive on soil in the European Council. A fundamental shortcoming in the area of handling biological waste is the varying levels of implementation of existing legislation in the Member States. I therefore welcome and fully support the request for the Commission to draw up a proposal for a separate directive on handling biological waste by the end of 2010. The Commission's position on this matter must change and must become very proactive and far more ambitious than has previously been the case. I also consider it essential to strengthen training establishments for waste handling. The best and most indispensable way of supporting recycling and preventing the creation of waste is to create the necessary public demand. The most direct way to achieve this is by educating young people and implementing sustainable waste handling among our social standards.
in writing. - Effective management of bio-waste can bring many environmental benefits, such as improved soil quality and the production of renewable energy in the form of biogas. So I support measures which will increase and improve the collection and treatment of bio-waste. However, the nature of mandatory collection systems and how collection targets are calculated will be crucial. Many smallholdings in Romania already recycle bio-waste, even though this would not be officially recognised under a collection system because it never enters the official waste stream. So, any future directive and collection targets for bio-waste must be flexible enough to allow for significant national and regional differences.